MEMORANDUM **
Jesus Valdez Bermudez, a native and citizen of the Philippines, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for lawful permanent resident cancellation of removal. We dismiss the petition for review.
The IJ determined that Bermudez’s 2002 forgery conviction constituted an aggravated felony under 8 U.S.C. § 1101(a)(43)(R), thereby rendering him ineligible for cancellation of removal. See 8 U.S.C. § 1229b(a)(3). Before the BIA, however, Bermudez only contended that a separate 2001 burglary conviction was not an aggravated felony under 8 U.S.C. § 1101(a)(43)(G). We therefore lack jurisdiction to review Bermudez’s contentions regarding his forgery conviction, as they were not exhausted before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (exhaustion is mandatory and jurisdictional).
We also lack jurisdiction to review Bermudez’s claims regarding the merits of his cancellation application because he failed to raise them before the BIA. See Barron, 358 F.3d at 678.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.